Citation Nr: 1639637	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome. 

2. Entitlement to a disability evaluation in excess of 20 percent for disc desiccation (L5-S1) with lumbar degenerative joint disease.
 
3. Entitlement to a disability evaluation in excess of 30 percent for cervical degenerative joint disease.

4. Entitlement to a disability evaluation in excess of 20 percent for left temporomandibular joint (TMJ) capsulitis with headaches.

5. Entitlement to a disability evaluation in excess of 10 percent for post-operative residuals of a right knee anterior cruciate ligament reconstruction. 

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1964 to May 1968, and from January 1973 to February 1996.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
In his October 2012 VA Form 9, the Veteran requested a hearing before the Board at the RO. While hearings were scheduled for March and April 2016 he failed to report for either proceeding. Hence, the Veteran is deemed to have withdrawn his hearing request. See 38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability evaluation in excess of 10 percent for post-operative residuals of a right knee anterior cruciate ligament reconstruction and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED for further development. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1. The Veteran's bilateral carpal tunnel syndrome is not related to his active military service. 

2. The Veteran's disc desiccation (L5-S1) with lumbar degenerative joint disease is manifested by painful limitation of motion; the Veteran retains greater than 30 degrees of flexion; this is no ankylosis.

3. The Veteran's degenerative joint disease of the cervical spine is manifested by painful limitation of motion; this is no ankylosis.

4. The Veteran's inter-incisal range of motion is 26 to 28 millimeters. 


CONCLUSIONS OF LAW

1. Bilateral carpal tunnel syndrome was not incurred in or a result of active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.385.

2. The criteria for a disability rating in excess of 20 percent for disc desiccation (L5-S1) with lumbar degenerative joint disease have not been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5242, and 5243.

3. The criteria for a disability rating in excess of 30 percent for degenerative joint disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5242, and 5243.

4. The criteria for a disability evaluation in excess of 20 percent for TMJ capsulitis have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran filed a claim of entitlement to service connection for bilateral carpal tunnel syndrome but has not made any specific statements regarding how his carpal tunnel syndrome was incurred during or a result of his active duty military service. 

The Veteran's service treatment records do not contain any treatment for or complaints of carpal tunnel syndrome. The Veteran's VA treatment records show that he has a current diagnosis of bilateral carpal tunnel syndrome. 

Notably, however, there is no competent evidence of any in-service manifestation of or treatment for carpal tunnel syndrome or any indication that carpal tunnel syndrome may be directly related to service. Hence, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA opinion addressing a theory of direct service connection was not warranted. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings. See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

There is no competent evidence in the record linking the Veteran's bilateral carpal tunnel syndrome to his active military service. The Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for compensation for bilateral carpal tunnel syndrome, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Disability Ratings

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Notably, however, when a condition is specifically listed in the Rating Schedule that disorder may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333, 336(2015). 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disc Desiccation (L5-S1) with Lumbar Degenerative Joint Disease and Degenerative Joint Disease of the Cervical Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under Diagnostic Code 5243, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks, a 10 percent rating is warranted. 
38 C.F.R. § 4.71a. Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. Note 2 to Diagnostic Code 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Lumbar Spine

The Veteran's disc desiccation (L5-S1) with lumbar degenerative joint disease is evaluated under Diagnostic Code 5242 and the general rating formula for diseases and injuries of the spine as 20 percent disabling. The Veteran is separately service-connected for radiculopathy of the left lower extremity as secondary to his service-connected lumbar spine disability. 

The Veteran was afforded a VA medical examination for his spine disabilities in February 2013. For his lumbar disability, he reported intermittent low back pain. He stated that three to four years prior, he developed intermittent more severe episodes of back pain when he had difficulty standing due to pain. Initially, the episodes occurred occasionally lasting several days but had increased over the prior year and a half. The Veteran reported a flare-up in July 2012 with increased low back pain and difficulty standing. He was treated with pain medication for the episode that lasted two to four days. In October 2012, the Veteran developed increased low back pain with difficulty walking. He had tried acupuncture and chiropractic care. The Veteran reported the pain being daily and constant at a 7-8 out of 10 on the pain scale. The Veteran reported increased pain with prolonged sitting or standing. The Veteran reported that he could not stand for more than one to two hours or sit for more than five minutes. He stated that he had increased pain with kneeling or going up the stairs. The Veteran stated that the pain affected his sleep and was worse with coughing and sneezing. The Veteran took two pain medications daily for his low back pain, cervical spine pain and TMJ. 

The Veteran's forward flexion was limited to 60 degrees with objective evidence of painful motion at 40 degrees. His extension was limited to 20 degrees with objective evidence of painful motion at 15 degrees. His right and left lateral flexion were limited to 25 and 20 degrees, respectively, with objective evidence of painful motion at the end of the range of motion. His right and left lateral rotation was limited to 25 and 20 degrees, respectively, with objective evidence of painful motion at the end of the range of motion. There was no additional limitation in the range of motion following repetitive use testing. There was less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing. There was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, or instability of station. There was pain on palpation centrally over the mid and lower lumbar spine. There was no paraspinous tenderness and no guarding or muscle spasm. The Veteran had IVDS of the thoracolumbar spine without any incapacitating episodes in the previous year. He did not use any assistive devices. He walked slowly with an antalgic gait favoring the left side. The Veteran stood during the examination with frequent movement from side to side. Imaging studies documented arthritis of the thoracolumbar spine. The imaging studies also showed moderate left paracentral disc protrusion at L4-L5, which narrow the left lateral recess. The Veteran had mild scoliosis, mild degenerative disc disease with slight narrowing L5-S1 mild degenerative arthritis disease at L4-L5 and L5-S1. There was no ankylosis noted. The examiner stated that the Veteran had limitations for employment. 

The Veteran received a lumbar epidural steroid injection in March 2013 from Barrow Neurosurgical Associates. The Veteran's VA treatment records show treatment for low back pain. 

For the Veteran to receive a higher disability rating under the general rating schedule, he must have ankylosis or forward flexion of the thoracolumbar spine 30 degrees or less. The only range of motion measurements during the appellate period show that the Veteran's forward flexion was only limited to 60 degrees, and there is no ankylosis shown. Although the Veteran had pain at 40 degrees, this does not support a higher rating.  After careful consideration of all the lay and medical evidence of record, the Board finds that the evidence of record fully considers the functional impairment caused by this disability.  Considering functional impairment, the Board finds that the Veteran retains range of motion greater than 30 degrees.  This is no evidence of ankylosis.  Therefore, the Veteran is not entitled to a higher disability rating under the general rating schedule.

Under DC 5243, the Veteran is not entitled to a compensable rating for his IVDS because he has not reported and his treatment records do not reflect any incapacitating episodes. 

The preponderance of the evidence is against the Veteran's claim for an increased disability rating for disc desiccation (L5-S1) with lumbar degenerative joint disease and the doctrine of reasonable doubt is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In reaching this conclusion, the Board has considered the requirements of 
38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). To the extent that the Veteran reported lumbar pain during this time, the Board finds that the current rating contemplate periarticular pathology productive of painful motion. 38 C.F.R. § 4.59; see also 38 C.F.R. § 4.71a (Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine, and those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).

Cervical Spine

The Veteran's degenerative joint disease of the cervical spine is evaluated under Diagnostic Code 5242 and the general rating formula for diseases and injuries of the spine as 30 percent disabling. Therefore, in order for the Veteran to receive an increased disability evaluation, there must be ankylosis of the spine. 

The Veteran was afforded a VA medical examination in connection with his claim in February 2013. The Veteran reported low cervical neck pain with daily, constant pain 3-4 out of 10 on the pain scale with increased pain to 7 out of 10 on the pain scale intermittently not necessarily associated with any activities. This occurred once every one to two weeks lasting one to two days. The precipitating factor was prolonged bending forward of the neck. The Veteran reported no flare-ups. The Veteran's forward flexion was limited to 35 degrees, extension limited to 30 degrees, right lateral flexion limited to 25 degrees, left lateral flexion limited to 35 degrees, right lateral rotation limited to 40 degrees, and left lateral rotation limited to 55 degrees. There was no objective evidence of painful motion until the end of the range of motion. There was no additional limitation of range of motion after repetitive-use testing. There was less movement than normal and pain on movement. There was no disturbance of locomotion, and interference with sitting, standing, and/or weight bearing, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, or instability of station. There was no localized tenderness or pain to palpation. There was no guarding or muscle spasm or muscle atrophy and no IVDS of the cervical spine. The Veteran did not use assistive devices. Imaging studies confirmed arthritis of the cervical spine. Imaging studies also showed diffuse degenerative disc disease, most pronounced at the lower cervical levels, and mild multilevel cervical spondylosis without high grade spinal canal or neural foraminal stenosis. There was no ankylosis noted. 

The Veteran's VA treatment records show treatment for cervical spine pain. 

The preponderance of the evidence is against the Veteran's claim for an increased disability rating for degenerative joint disease of the cervical spine, and the doctrine of reasonable doubt is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

An increased rating would require evidence of ankylosis or evidence that the service-connected disability involves IVDS that results in physician prescribed bed rest.  As such a schedular rating in excess of 30 percent is denied.

Left Temporomandibular Joint Capsulitis with Headaches

The Veteran's TMJ capsulitis has been rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9905. Diagnostic Code 9905, for limited motion of temporomandibular articulation, is rated 10 percent disabling where the Veteran's range of lateral excursion is 0 to 4 millimeters, or where his inter-incisal range of motion is 31 to 40 millimeters. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. A 20 percent disability evaluation applies where the Veteran's inter-incisal range of motion is 21 to 30 millimeters. A 30 percent disability evaluation applies where the Veteran's inter-incisal range of motion is 11 to 20 millimeters. A 40 percent disability evaluation applies where the Veteran's inter-incisal range of motion is 0 to 10 millimeters.

The Veteran was afforded a VA medical examination in March 2010 for his service connected TMJ capsulitis. He reported difficulty in chewing, severe and constant pain, bruxism with popping and clicking of TMJ. There was no bone loss, malunion, or nonunion. There was no osteoradionecrosis or osteomyelitis. There was no tooth loss or speech difficulty. The Veteran's inter-incisal range of motion was between 26 and 28 millimeters. The Veteran's VA treatment records do not show any treatment for TMJ capsulitis.

In order to warrant a 30 percent disability rating, the Veteran's inter-incisal range of motion would have to be 11 to 20 millimeters. There is no evidence in the record to show that this represents the Veteran's disability picture. The preponderance of the evidence is against the Veteran's claim for an increased disability rating for TMJ capsulitis with headaches, and the doctrine of reasonable doubt is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities adjudicated in this appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for bilateral carpal tunnel syndrome is denied. 

A disability rating in excess of 20 percent for disc desiccation (L5-S1) with lumbar degenerative joint disease is denied.

A disability rating in excess of 30 percent for cervical degenerative joint disease is denied.

A disability rating in excess of 20 percent for left temporomandibular joint capsulitis with headaches is denied.


REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The Veteran's February 2013 VA medical examination does not include these findings. Therefore, remand is required for a new VA medical examination. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of, and not separate from, a claim of entitlement to an increased rating. Id. at 453. A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record. In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders. If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action.

2. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his post-operative residuals of a right knee anterior cruciate ligament reconstruction.  All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the left knee unless the left knee is damaged (any disorder that would make the left knee abnormal).

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5. Then readjudicate the claims, considering all evidence of record. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


